Citation Nr: 1301539	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-07 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to accrued benefits based on recomputation of the Veteran's income to account for unreimbursed medical expenses in calculating entitlement to non-service-connected pension benefits for 2004 and 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to June 1970.  He died in May 2005.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin (hereinafter the agency of original jurisdiction (AOJ)).  The AOJ determined that the appellant was not entitled to payment of additional VA non-service-connected pension benefits, for accrued benefits purposes, based on unreimbursed medical expenses incurred in 2004 and 2005.

As discussed in further detail below, the appellant's claim for accrued benefits was previously and finally denied in March 2006.  As such, the Board is required to determine whether new and material evidence has since been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); Quattlebaum v. Shinseki, 25 Vet. App. 171 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the issue on appeal has been characterized as shown on the title page.

In addition to the paper claims file, there is an electronic claims file in Virtual VA.  The documents contained in such file are duplicative of those contained in the paper claims file or are irrelevant to the instant claim. 


FINDINGS OF FACT

1.  The Veteran died in May 2005; at that time, he did not have a claim for exclusion of unreimbursed medical expenses pending.

2.  The appellant did not file a claim for exclusion of unreimbursed medical expenses, on an accrued basis, or submit evidence of such expenses, until August 2005; after the Veteran's death.

3.  By a decision entered in March 2006, the VA Regional Office (RO) in Cleveland, Ohio, denied the appellant's claim for accrued benefits; although notified of the decision, she did not appeal.

4.  The appellant has submitted additional statements and evidence since the time of the RO's March 2006 decision, to include in December 2006 and February 2007; however, none of the additional evidence submitted has been purported or shown to have been of record at the time of the Veteran's death.


CONCLUSIONS OF LAW

1. The RO's March 2006 decision, denying the appellant's claim for accrued benefits, is final. 38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2005).

2.  New and material evidence has not been received to reopen the appellant's claim for accrued benefits on the basis of unreimbursed medical expenses incurred in 2004 and 2005.  38 U.S.C.A. §§ 5108, 5121 (West 2002); 38 C.F.R. §§ 3.156, 3.1000 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks payment of additional VA non-service-connected pension benefits, for accrued benefits purposes, based on unreimbursed medical expenses incurred in 2004 and 2005.  She maintains that she originally filed her claim for such benefits in August 2005, and that she did not receive notification of VA's decision on the claim until August 2008.  She does not dispute that evidence pertaining to the unreimbursed medical expenses in question was first submitted after the Veteran's death.  Rather, she contends that she was unable to submit the evidence earlier.  She says that she was very ill herself in early 2005, and at the time her husband died, and that she submitted the claim as soon as she was physically able.

Under 38 U.S.C.A. § 1521 (West 2002), a veteran of a period of war who meets certain service requirements and who is permanently and totally disabled from non-service-connected disability not the result of his own willful misconduct is entitled to receive a needs-based pension, to be adjusted according to the amount of the veteran's annual income.  Under 38 U.S.C.A. § 1503(a)(8) (West 2002), annual income for purposes of pension calculation includes payments of any kind and from any source except, inter alia, the amount equal to payments for unreimbursed medical expenses to the extent that they exceed five percent of the maximum annual rate of pension.

If a VA pension recipient submits an improved pension eligibility verification report (EVR) each year within an annual reporting period established by VA, certain unreimbursed medical expenses may be excluded from the annual income reported by the recipient and used by VA to calculate or adjust the amount of pension received.  Consequently, a veteran's submission of an EVR may result in a retroactive upward adjustment of pension for the prior year.  See 38 U.S.C.A. §§ 1503(a)(8), 1521 (West 2002); 38 C.F.R. § 3.272(g)(1) (2012); Conary v. Derwinski, 3 Vet. App. 109 (1992).

In the present case, the evidence shows that the Veteran's claim for non-service-connected disability pension was granted in October 1994.  Over the years, he submitted EVRs and other evidence detailing the amount of unreimbursed medical expenses incurred, and his benefits were periodically adjusted.

The Veteran died in May 2005, before submitting evidence pertaining to unreimbursed medical expenses for 2004 and 2005.  In August 2005, the appellant filed a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable)).  She also submitted an EVR and a VA Form 21-8416 (Medical Expense Report), listing unreimbursed medical expenses she and the Veteran had incurred during the period from January to December 2004.  In an associated statement, she explained that she was applying for "retroactive pension" based on unreimbursed medical expenses.

Had the Veteran not died in May 2005, he would have been entitled to have his pension benefits adjusted for unreimbursed medical expenses incurred in 2004 and 2005.  The question for consideration here is whether the appellant is entitled to exclusion of such unreimbursed medical expenses on an "accrued" basis.

Under applicable law, a veteran's surviving spouse may receive "accrued benefits" consisting of due, but unpaid, periodic monetary benefits to which the veteran "was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death . . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
§ 3.1000(a) (2012).  Under 38 U.S.C.A. § 5121(c), if a claimant's application for accrued benefits is incomplete at the time it is originally submitted, VA is to notify the claimant of the evidence necessary to complete the application.  If such evidence is not received within one year from the date of such notification, no accrued benefits may be paid.  Id.

(The Board notes that the Veterans' Benefits Improvement Act of 2008 amended the law to allow a person eligible to receive accrued benefits, alternatively, to substitute for a claimant in a case where the claimant dies while a claim for VA benefits is pending.  However, the new provision applies only to those cases involving deaths occurring on or after October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2012).  Because the Veteran died prior to October 10, 2008, the new provisions are not applicable.)

Historically, in an August 1993 precedential opinion, the VA General Counsel (GC) held that information contained in an EVR submitted after a beneficiary's death could not be considered "evidence in the file at the date of death" for purposes of an award of accrued pension benefits under 38 U.S.C.A. § 5121(a).  However, the GC also stated that certain prima facie evidence of record prior to death (i.e., past EVRs) could establish entitlement to accrued benefits where confirming evidence (e.g., an EVR submitted after the veteran's death) was furnished in support of the accrued benefits claim.  See VAOPGCPREC 6-93 (Aug. 1993).

In May 1994, the GC further clarified its August 1993 opinion.  It held, in part, that where a veteran had in the past supplied evidence of unreimbursed medical expenses that, due to the static or ongoing nature of his or her medical condition, could be expected to be incurred in like manner in succeeding years in amounts that, based on past experience, were capable of estimation with a reasonable degree of accuracy, such evidence may form the basis for a determination that evidence in the file at the date of the Veteran's death permitted prospective estimation of medical expenses.  See VAOPGCPREC 12-94 (May 1994).  See also Castellano v. Shinseki, 25 Vet. App. 146 (2011), Hayes v. Brown, 4 Vet. App. 353 (1993), and Conary, supra (each noting that, under prior law, evidence not in VA's possession at the time of death could nevertheless be deemed "evidence in the file at [the] date of death" for purposes of adjudicating an accrued benefits claim).

However, in October 2002 (and effective from November 27, 2002), VA promulgated a regulation specifically limiting the evidence that could be deemed in the file at the date of death.  See Evidence for Accrued Benefits, 67 Fed. Reg. 65,707 (Oct. 28, 2002).  Under that regulation, and as is pertinent to the present appeal, "evidence in the file at date of death" is now defined as "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death . . . ."  38 C.F.R. § 3.1000(d)(4) (2012).

The 2002 amendments deleted provisions from former VA Adjudication Procedures Manual M21-1, to the effect that certain classes of evidence not in the file on the date of death could be considered to permit an award of accrued benefits based on inferences or prospective estimation drawn from information in the file on the date of death.  See Accrued Benefits, 67 Fed. Reg. 9638, 9640 (March 4, 2002).  Further, the amendments clarified what constitutes "evidence necessary to complete the application" under 38 U.S.C.A. § 5121(c) to mean information necessary to establish that the accrued benefits claimant is within the category of persons eligible for accrued benefits, and that circumstances exist which make the claimant the specific person entitled to payment of all or any part of the benefits which may have accrued.  

In an August 2006 memorandum, the VA GC withdrew those portions of VAOPCGCPREC 6-93 holding that certain prima facie evidence of record prior to death could establish entitlement to accrued benefits where confirming evidence was furnished in support of the accrued benefits claim, and withdrew VAOPGCPREC 12-94 in its entirety.  The GC explained that, in promulgating the 2002 amendments, outlined above, VA had changed its interpretation of the law as stated in those opinions, and that an award of accrued benefits could no longer be based on logical inferences or estimation from information in the file at the time of the beneficiary's death.

Turning to the substance of the present appeal, the Board notes, first, that the record reflects that the VA Regional Office (RO) in Cleveland, Ohio, denied the appellant's original, August 2005, claim for accrued benefits in March 2006.  The appellant has asserted that she never received notice of that decision.  The Board notes, however, that a "presumption of regularity" attaches to the official acts of public officers.  See, e.g., Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), aff'd sub nom. Marciniak v. West, 168 F.3d 1322 (Fed. Cir. 1998).  That is to say, there is a presumption, rebuttable only by "clear evidence to the contrary," that public officers have properly discharged their official duties.  Id.  This necessarily includes the RO's mailing of its decisions.

Here, the record shows that the March 2006 notice letter was mailed to the appellant's address of record, as shown on her August 2005 application, and was not returned as undeliverable.  In fact, the record shows that she still lives at that same address.  As the March 2006 notice letter was mailed to the correct address, and was not returned as undeliverable, the appellant's bare statement of nonreceipt is insufficient to rebut the presumption of regularity.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (appellant's statement of nonreceipt, without more, is not clear evidence that can be used to rebut the presumption of regularity); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (holding "that the law requires only that VA mail notice and then presume the regularity of the administrative process 'in the absence of clear evidence to the contrary'").  Accordingly, the appellant is presumed to have received notice of the March 2006 decision, and the statement of appellate rights (VA Form 4107) appended thereto.

In a recent precedential decision, the United States Court of Appeals for Veterans Claims (Court) held that a previously denied claim for accrued benefits can be reopened by submission of new and material evidence, even though such evidence is received more than one year after the date of the veteran's death.  See Quattlebaum, supra.  The Court found that 38 U.S.C.A. §§ 5108 and 5121(c), read together, provide that "an accrued benefits claim must be filed within one year after the veteran's date of death pursuant to section 5121(c), and an accrued benefits claim can be reopened upon the presenting of new and material evidence pursuant to section 5108."  Id. at 174.

Generally speaking, evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Quattlebaum, the Court noted that, in the context of an accrued benefits claim, and pursuant to VA's definition of "evidence in the file at date of death," set out at 38 C.F.R. § 3.1000(d)(4):

[T]here may be circumstances-perhaps rare but certainly possible-where documents are in the [VA's] possession at the date of the veteran's death (and therefore are considered to be in the file at the date of death), yet have never been presented to the Agency decisionmakers.  Any such document submitted to the decisionmaker subsequent to a denial of an accrued benefits claim would qualify as "new" evidence pursuant to 38 C.F.R. § 3.156(a) ("New evidence means existing evidence not previously submitted to agency decisionmakers"), and might also be material if it (along with evidence previously in the record) "relates to an unestablished fact necessary to substantiate the claim." ("Material evidence ... relates to an unestablished fact necessary to substantiate the claim").  For example, if evidence was in the possession of one RO at the date of death, and the surviving spouse's accrued benefits claim was submitted to and finally denied by another RO without knowledge of the evidence in the possession of the other RO, an accrued benefits claimant may successfully reopen her claim with that evidence, if material.

Quattlebaum, 25 Vet. App. at 175.  Thus, the Court acknowledged that, in order to for evidence to be considered "new and material" for purposes of reopening an accrued benefits claim, it would have to be demonstrated, in part, that such evidence was in VA's possession on or before the date of the Veteran's death.

Turning for a moment to the matter of the finality of the RO's prior denial of the appellant's claim for accrued benefits in March 2006, the Board notes that the appellant submitted additional statements and evidence within the one-year period following mailing of notice of the March 2006 decision, to include in December 2006 and February 2007.  However, she did not file a notice of disagreement (NOD) during that period.  See 38 C.F.R. § 20.201 (2005) (defining an NOD as "a written communication . . . expressing dissatisfaction or disagreement with an adjudicative determination . . . and a desire to contest the result . . . .").  Nor did she submit any further evidence purported or shown to have been of record at the time of the Veteran's death, so as to qualify as "new and material" evidence under Quattlebaum.  See, e.g., 38 C.F.R. § 3.156(b); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  As a result, the RO's decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See Jackson, supra.

The Board has reviewed the evidence of record, in light of the applicable laws and regulations, and finds no basis for reopening the appellant's claim.  Simply put, none of the evidence of record-whether received before or after March 2006-in any way suggests that the Veteran had a claim for exclusion of unreimbursed medical expenses pending at the time of his death.  See, e.g., Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998), cert. denied, 525 U.S. 834 (1998) (a surviving spouse's claim for accrued benefits is premised on claims that were pending at the time of the veteran's death); 38 C.F.R. § 3.160(c) (2012) (defining a "[p]ending claim" as "[a]n application, formal or informal, which has not been finally adjudicated.").  Nor does the record in any way suggest that any evidence pertaining to the particular unreimbursed medical expenses here at issue was in VA's possession on or before the date of the Veteran's death.  To the contrary, the appellant has explicitly conceded that she did not submit the claim for unreimbursed medical expenses, and associated evidence, until after the Veteran's death in May 2005.  As such, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

On November 9, 2000, the President signed into the law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)). The VA GC has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award. VAOPGCPREC 5-2004 (June 23, 2004).  The appeal must be denied.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to accrued benefits based on recomputation of the Veteran's income to account for unreimbursed medical expenses in calculating entitlement to non-service-connected pension benefits for 2004 and 2005 is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


